Citation Nr: 1126915	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a colon disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1969 to December 1972.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO, among other things, denied entitlement to service connection for diabetes, colitis, and colon polyps (claimed as colon).  The Board has recharacterized the issue relating to the colon more broadly, to encompass each of the colon-related diagnoses discussed below, regardless of the Veteran's own characterization of his disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In June 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) to afford the Veteran the Board videoconference hearing he had requested.  That hearing took place before the undersigned in November 2009 and a transcript of the hearing is of record.

In January 2010, the Board again remanded the claim, to obtain private, VA, and Social Security Administration (SSA) records, and to afford the Veteran a new VA examination as to the etiology of his diabetes and colon disorders. 

For the reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran has been diagnosed with diabetes, diverticulosis of the colon, malignant neoplasm and adenocarcinoma of the sigmoid colon (colon cancer), and colon polyps, as indicated in post service VA treatment notes and Dr. Hamilton's treatment notes.  The service treatment records (STRs) reflect that the Veteran had ulcerative proctitis to a distance of approximately 25 centimeters from the anal verge in 1971 and 1972.  A June 1971 note appears to indicate  colon inflammation and colitis.  He was treated with hydrocortisone suppositories.  The Veteran argues that his diabetes is related to the hydrocortisone treatments in service, and that he has a current colon disorder related to the in-service colon symptoms.  During the Board hearing, the Veteran cited, in support of his contentions, medical information from internet research that he had performed, in particular materials indicating that hydrocortisone treatments may cause diabetes.

In March 2010, a VA examiner opined that the diabetes was not likely ("less likely than not") related to the hydrocortisone treatments, in part because those treatments result in minimal systemic absorption of the hydrocortisone.  He also opined that a colon disorder was not related to the in-service symptoms.

Recently, the Veteran submitted additional evidence directly to the Board without a waiver of initial RO review of this evidence.  This evidence consisted of medical information from two web sites indicating that diabetes may be a side effect of hydrocortisone treatment for colon disorders.  This evidence is directly relevant to the theory the Veteran has advanced regarding his claim for entitlement to service connection for diabetes, and may also be relevant to the claim for entitlement to service connection for a colon disorder.  Consequently, this evidence is pertinent to the issues on appeal and, because the evidence was submitted directly to the Board without a waiver of initial review by the agency of original jurisdiction (AOJ), the claims must be remanded to the RO/AMC for such review.  See 38 C.F.R. § 20.1304(c) (2010) (when a Veteran submits pertinent evidence directly to the Board without waiving initial AOJ review of such evidence, remand is required for such review unless benefits may be fully allowed on appeal).

In addition, the March 2010 VA examiner should be asked to comment on this evidence, as it is directly relevant to the opinion that hydrocortisone treatments result in minimal systemic absorption of the hydrocortisone, and the examiner did not cite any medical literature in support of this opinion.  Should the examiner be unavailable, another VA physician should be asked to address this information and offer a conclusion as to whether the Veteran's diabetes is related to his in-service hydrocortisone treatments.

In addition, in its January 2010 remand, the Board instructed that the RO/AMC obtain and associate with the claims file VA medical records for the Veteran dated (1) prior to November 2003; (2) from June 2007 to June 2009; and (3) from November 2009 to the present.  It is not clear to the Board whether or not these records were requested.  Consequently, the RO/AMC should review the claims file and either indicate that the records were requested or request them.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Indicate whether the VA treatment records from the time periods indicated above and in the Board's January 2010 remand were requested.  If so, ensure that this is documented in the claims file.  If not, request the specified records and, if they cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the March 2010 VA examiner review the additional evidence submitted by the Veteran and provide an addendum to the March 2010 opinion that specifically addresses this evidence.  If the March 2010 VA examiner is unavailable, request that a VA physician offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes is related to his in-service hydrocortisone treatments, and that the physician specifically address the evidence submitted directly to the Board by the Veteran.

3.  Then, review the additional evidence, including the evidence submitted directly to the Board by the Veteran, and readjudicate the claims.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



